Exhibit 10.2

 

FORM OF AMENDED AND RESTATED VOTING AGREEMENT

 

This AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”), dated as of April
12, 2013, is by and between, BioSante Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the undersigned stockholder (“Stockholder”) of
ANIP Acquisition Company, a Delaware corporation (“ANI”) identified on the
signature page hereto.

 

A.                                    Stockholder and the Company previously
entered into a Voting Agreement, dated October 3, 2012 (the “Original Voting
Agreement”), in connection with the Agreement and Plan of Merger, dated of even
date therewith, between the Company and ANI;

 

B.                                    The Company, ANI and ANI Merger Sub Inc.,
a Delaware corporation and wholly owned subsidiary of BioSante (“Merger Sub”),
are entering into an Amended and Restated Agreement and Plan of Merger (as
amended from time to time, the “Amended and Restated Merger Agreement”), dated
as of the date hereof, pursuant to which Merger Sub will merge with and into ANI
(the “Merger”), after which time ANI will be a wholly owned subsidiary of the
Company;

 

C.                                    As of the date hereof, Stockholder is the
Beneficial Owner (as defined below) of, and has the sole right to vote and
dispose of, that number of shares of common stock, Series A Preferred Stock,
Series B Preferred Stock, Class C Preferred Stock and Series D Preferred Stock
(the “ANI Shares”) of ANI set forth beside Stockholder’s name on Schedule A
hereto; and

 

D.                                    Concurrently with the entry by the
Company, ANI and Merger Sub into the Amended and Restated Merger Agreement, and
as a condition and inducement to the willingness of the Company to enter into
the Amended and Restated Merger Agreement and incur the obligations set forth
therein, the Company has required that Stockholder enter into this Agreement in
order to amend and restate the Original Voting Agreement in its entirety;

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.
Definitions

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Amended and Restated
Merger Agreement.  In addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person.  For purposes of this Agreement, with respect to
Stockholder, “Affiliate” does not include ANI and the persons that directly, or
indirectly through one or more intermediaries, are controlled by ANI.  For the
avoidance of doubt, no officer or director of ANI will be deemed an Affiliate of
another officer or director of ANI by virtue of his or her status as an officer
or director of ANI.

 

--------------------------------------------------------------------------------


 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing.  Without duplicative counting of
the same securities, securities Beneficially Owned by a person include
securities Beneficially Owned by (i) all Affiliates of such person, and (ii) all
other persons with whom such person would constitute a “group” within the
meaning of Section 13(d) of the Exchange Act and the rules promulgated
thereunder.

 

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

 

“person” has the meaning ascribed thereto in the Amended and Restated Merger
Agreement.

 

“Subject Shares” means, with respect to Stockholder, without duplication,
(i) the ANI Shares owned by Stockholder on the date hereof as described on
Schedule A, and (ii) any additional ANI Shares acquired by Stockholder or over
which Stockholder acquires Beneficial Ownership from and after the date hereof,
whether pursuant to existing stock option agreements, warrants or otherwise. 
Without limiting the other provisions of this Agreement, in the event that ANI
changes the number of ANI Shares issued and outstanding prior to the Expiration
Date as a result of a reclassification, stock split (including a reverse stock
split), stock dividend or distribution, combination, recapitalization,
subdivision, or other similar transaction, the number of Subject Shares subject
to this Agreement will be equitably adjusted to reflect such change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.  As a
verb, “Transfer” has a correlative meaning.

 

ARTICLE II.
Covenants of Stockholder

 

2.1                               Irrevocable Proxy.  Concurrently with the
execution of this Agreement, Stockholder agrees to deliver to the Company a
proxy in the form attached hereto as Exhibit A (the “Proxy”), which will be
irrevocable to the extent provided in Section 212 of the Delaware General
Corporation Law (the “DGCL”), with respect to the Subject Shares referred to
therein.

 

2.2                               Agreement to Vote.

 

(a)                                 At any meeting of the stockholders of ANI
held prior to the Expiration Date (as defined in Article V), however called, and
at every adjournment or postponement thereof prior to the Expiration Date, or in
connection with any written consent of, or any other action by, the stockholders
of the Company given or solicited prior to the Expiration Date, Stockholder will
vote, or provide a consent with respect to, all of the Subject Shares entitled
to vote or to consent thereon (i) in favor of the adoption of the Amended and
Restated Merger Agreement, and any actions required in furtherance thereof, and
(ii) against any Acquisition Proposal (other than the Merger), against any

 

2

--------------------------------------------------------------------------------


 

amendment of ANI’s certificate of incorporation or bylaws or any other proposal
or transaction involving ANI, the purpose of which amendment or other proposal
or transaction is to delay, prevent or nullify the Merger or the transaction
contemplated by the Amended and Restated Merger Agreement or change in any
manner the voting rights of any capital stock of ANI, and against any other
action or agreement that would result in a breach in any material respect of any
covenant, representation or warranty or any other obligation or agreement of ANI
under the Amended and Restated Merger Agreement.

 

(b)                                 From the Effective Time until immediately
following the first annual meeting of the stockholders of the Company following
the consummation of the Merger (the “Annual Meeting”), Stockholder agrees that,
provided that prior to the Annual Meeting the Company Director Nominees: (1)
have nominated Robert E. Brown, Jr. and Thomas A. Penn to the Company Board and
(2) have nominated Robert E. Brown, Jr. to be the Chairman of the Board, then it
will vote, or cause to be voted, any securities of the Company that entitle
holders thereof to vote for members of the Board of Directors of the Company
(the “Company Board”), including all shares of common stock of the Company,
$0.0001 par value per share (the “Common Stock”), received by Stockholder in
consideration of its capital stock of ANI, by whatever name called, now owned or
subsequently acquired by the Stockholder, however acquired, whether through
stock splits, stock dividends, reclassifications, recapitalizations, similar
events or otherwise, owned by the Stockholder, or over which the Stockholder has
voting control:

 

(i)                                     in favor of the election of the Company
Director Nominees (as defined in the Amended and Restated Merger Agreement) to
the Company Board at the Annual Meeting or any prior special meeting of the
Company’s stockholders at which an election of directors is held or pursuant to
any written consent of the stockholders (a “Prior Election Meeting or Consent”);
and

 

(ii)                                  against any motion to remove any of the
Company Director Nominees from the Company Board.

 

(c)                                  Stockholder will not enter into any
agreement with any person (other than the Company) prior to the Expiration Date
(with respect to periods prior to or after the Expiration Date) directly or
indirectly to vote, grant any proxy or give instructions with respect to the
voting of, the Subject Shares in respect of the matters described in Section 2.2
hereof, or the effect of which would be inconsistent with or violate any
provision contained in this Section 2.2.  Any vote or consent (or withholding of
consent) by Stockholder that is not in accordance with this Section 2.2 will be
considered null and void, and the provisions of the Proxy will be deemed to take
immediate effect.

 

2.3                               Revocation of Proxies; Cooperation. 
Stockholder agrees as follows:

 

(a)                                 Stockholder hereby represents and warrants
that any proxies heretofore given in respect of the Subject Shares with respect
to the matters described in Section 2.2(a) hereof are not irrevocable, and
Stockholder hereby revokes any and all prior proxies with respect to such
Subject Shares as they relate to such matters, including

 

3

--------------------------------------------------------------------------------


 

the proxy granted under the Original Voting Agreement which revocation is hereby
acknowledged and agreed to by the Company.  Prior to the Expiration Date,
Stockholder will not directly or indirectly grant any proxies or powers of
attorney with respect to the matters set forth in Section 2.2(a) hereof (other
than to the Company), deposit any of the Subject Shares or enter into a voting
agreement (other than this Agreement) with respect to any of the Subject Shares
relating to any matter described in Section 2.2(a).

 

(b)                                 Stockholder will (i) use all reasonable
efforts to cooperate with the Company and ANI in connection with the
transactions contemplated by the Amended and Restated Merger Agreement, and
(ii) provide any information reasonably requested by the Company or ANI for any
regulatory application or filing sought for such transactions.

 

2.4                               No Solicitation.  Stockholder acknowledges
that ANI is subject to the non-solicitation prohibitions set forth in Section
5.3 of the Amended and Restated Merger Agreement and that the Stockholder has
read and understands the terms thereof.  Stockholder will not, directly or
indirectly, (a) solicit, initiate or knowingly encourage or knowingly facilitate
(including by way of furnishing any non-public information relating to ANI or
any of its Subsidiaries), or knowingly induce or knowingly take any other action
which would reasonably be expected to lead to the making, submission or
announcement of, any proposal or inquiry that constitutes, or is reasonably
likely to lead to, an Acquisition Proposal; (b) other than informing Persons of
the provisions contained in Section 5.3 of the Amended and Restated Merger
Agreement, enter into, continue or participate in any discussions or any
negotiations regarding any Acquisition Proposal or otherwise take any action to
knowingly facilitate or knowingly induce any effort or attempt to make or
implement an Acquisition Proposal (including any Acquisition Proposal received
prior to the date of this Agreement); (iii) approve, endorse or recommend an
Acquisition Proposal or any letter of intent, memorandum of understanding or
Contract contemplating an Acquisition Proposal or requiring ANI to abandon or
terminate its obligations under the Amended and Restated Merger Agreement, or
enter into any of the foregoing; or (iv) agree, resolve or commit to do any of
the foregoing.

 

2.5                               No Transfer of Subject Shares; Publicity. 
Stockholder agrees that:

 

(a)                                 Stockholder (i) will not Transfer or agree
to Transfer any of the Subject Shares or, with respect to any matter described
in Section 2.2(a), grant any proxy or power-of-attorney with respect to any of
the Subject Shares, (ii) will take all action reasonably necessary to prevent
creditors in respect of any pledge of the Subject Shares from exercising their
rights under such pledge, and (iii) will not take any action that would make in
a material respect any of its representations or warranties contained herein
untrue or incorrect or would have the effect of preventing or disabling the
Stockholder from performing any of its material obligations hereunder. 
Notwithstanding the foregoing, Stockholder may Transfer and agree to Transfer
any of the Subject Shares provided that each person to which any such Subject
Shares are Transferred has (x) executed a counterpart of this Agreement and a
Proxy in the form attached hereto as Exhibit A (with such modifications as the
Company may reasonably request), and (y) agreed in writing to hold such Subject
Shares subject to all of the terms and conditions set forth in this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Unless required by Applicable Law or
permitted by the Amended and Restated Merger Agreement, Stockholder will not,
and will not authorize or direct any of its Affiliates or Representatives to,
make any press release or public announcement with respect to this Agreement or
the Amended and Restated Merger Agreement or the transactions contemplated
hereby or thereby, without the prior written consent of the Company in each
instance.

 

2.6                               Termination of Warrant.  Stockholder agrees
that that certain (i) Common Stock Purchase Warrant No. 1 dated March 29, 2005,
for the purchase of 52,490 shares of ANI Common Stock, (ii) Common Stock
Purchase Warrant No. 7 dated in July, 2005, for the purchase of 61,740 shares of
ANI Common Stock and (iii) Common Stock Purchase Warrant No. 12 dated in March,
2005, for the purchase of 5,280 shares of ANI Common Stock shall terminate
immediately prior to the Effective Time (as defined in the Amended and Restated
Merger Agreement) and thereafter shall be of no further force or effect.

 

ARTICLE III.
Representations, Warranties and Additional Covenants of Stockholder

 

Stockholder represents, warrants and covenants to the Company that:

 

3.1                               Ownership.  Stockholder is the sole Beneficial
Owner and the record and legal owner of the Subject Shares identified on
Schedule A and such shares constitute all of the capital stock of ANI
Beneficially Owned by Stockholder.  Stockholder has good and valid title to all
of the Subject Shares, free and clear of all Liens, claims, options, proxies,
voting agreements and security interests and has the sole right to such Subject
Shares and there are no restrictions on rights of disposition or other Liens
pertaining to such Subject Shares.  Except pursuant to that certain Third
Amended and Restated Stockholders’ Agreement, dated January 28, 2011, between
ANI and certain holders of its capital stock (the “Stockholders’ Agreement”),
none of the Subject Shares is subject to any voting trust or other contract with
respect to the voting thereof, and no proxy, power of attorney or other
authorization has been granted with respect to any of such Subject Shares.

 

3.2                               Authority and Non-Contravention.

 

(a)                                 Stockholder is a [         ] duly organized,
validly existing and in good standing under the laws of the State of
[          ].  Stockholder has all necessary power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  The execution and delivery of this
Agreement by Stockholder and the consummation by Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
[corporate] action, and no other [corporate] proceedings on the part of
Stockholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

 

(b)                                 Assuming due authorization, execution and
delivery of this Agreement by the Company, this Agreement has been duly and
validly executed and delivered by Stockholder and constitutes the legal, valid
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms except (i) to the extent

 

5

--------------------------------------------------------------------------------


 

limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(c)                                  Stockholder is not nor will it be required
to make any filing with or give any notice to, or to obtain any consent from,
any person in connection with the execution, delivery or performance of this
Agreement or obtain any permit or approval from any Government Authority for any
of the transactions contemplated hereby, except to the extent required by
Section 13 or Section 16 of the Exchange Act and the rules promulgated
thereunder.

 

(d)                                 Neither the execution and delivery of this
Agreement by Stockholder nor the consummation of the transactions contemplated
hereby will directly or indirectly (whether with notice or lapse of time or
both) (i) conflict with, result in any violation of or constitute a default by
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which Stockholder is a party or by which it or any of the Subject
Shares are bound, or violate any permit of any Government Authority, or any
Applicable Law or Order to which Stockholder, or any of the Subject Shares, may
be subject, or (ii) result in the imposition or creation of any Lien upon or
with respect to any of the Subject Shares; except, in each case, for conflicts,
violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
the Stockholder of its obligations hereunder.

 

(e)                                  Stockholder has sole voting power and sole
power to issue instructions with respect to the matters set forth in Article II
hereof and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Subject Shares, with no
limitations, qualifications or restrictions on such rights.

 

3.3                               Total Shares.  Except as set forth on Schedule
A or pursuant to the Stockholders’ Agreement, Stockholder is not the Beneficial
Owner of, and does not have (whether currently, upon lapse of time, following
the satisfaction of any conditions, upon the occurrence of any event or any
combination of the foregoing) any right to acquire, and has no other interest in
or voting rights with respect to, any ANI Shares or any securities convertible
into or exchangeable or exercisable for ANI Shares.

 

3.4                               Reliance.  Stockholder understands and
acknowledges that the Company is entering into the Amended and Restated Merger
Agreement in reliance upon Stockholder’s execution, delivery and performance of
this Agreement.

 

ARTICLE IV.
Representations, Warranties and Covenants of the Company

 

The Company represents, warrants and covenants to Stockholder that, assuming due
authorization, execution and delivery of this Agreement by Stockholder, this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the

 

6

--------------------------------------------------------------------------------


 

Company in accordance with its terms, except (i) to the extent limited by
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.  The Company has
the corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution and delivery by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby have been duly and validly authorized by the Company and no
other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby. 
This Agreement has been duly and validly executed and delivered by the Company.

 

ARTICLE V.
Term and Termination; Termination of Original Voting Agreement

 

5.1                               This Agreement will become effective upon its
execution by Stockholder and the Company.  This Agreement will terminate upon
the earliest of (a) the Effective Time (as defined in the Amended and Restated
Merger Agreement), (b) a Change in Company Board Recommendation, (c) the Company
taking any action permitted under Section 5.4(b) of the Amended and Restated
Merger Agreement, (d) the termination of the Amended and Restated Merger
Agreement in accordance with Article VII thereof, or (e) written notice by the
Company to Stockholder of the termination of this Agreement (the date of the
earliest of the events described in clauses (a), (b), (c) and (d), the
“Expiration Date”); provided, however, that, in the event this agreement is
terminated pursuant to clause (a) above, the obligation of Stockholder under
Section 2.2(b) shall survive until immediately following the Annual Meeting, or
if earlier, upon the occurrence of a Prior Election or Consent.  The Stockholder
will not be liable for money damages the Company for any breach of this
Agreement and the termination of this Agreement will relieve Stockholder from
any liability for any inaccuracy in or breach of any representation, warranty or
covenant contained in this Agreement.  Notwithstanding the foregoing, Article VI
of this Agreement shall survive any termination hereof.

 

5.2                               Effective as of the date of this Agreement,
the Original Voting Agreement is terminated, superseded and replaced in its
entirety by this Agreement and no party shall have any further obligations or
liability under the Original Voting Agreement.

 

ARTICLE VI.
General Provisions

 

6.1                               Action in Stockholder Capacity Only. 
Stockholder is entering into this Agreement solely in Stockholder’s capacity as
a record holder and beneficial owner, as applicable, of the Subject Shares and
not in Stockholder’s capacity as a director or officer of ANI.  Nothing herein
will limit or affect Stockholder’s ability to act as an officer or director of
ANI.

 

6.2                               No Ownership Interest.  Nothing contained in
this Agreement will be deemed to vest in the Company or any of its Affiliates
any direct or indirect ownership or incidents of ownership of or with respect to
the Subject Shares.  All rights, ownership and economic benefits

 

7

--------------------------------------------------------------------------------


 

of and relating to the Subject Shares will remain and belong to Stockholder, and
neither the Company nor any of its Affiliates will have any authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of ANI or exercise any power or authority to direct
Stockholder in the voting of any of the Subject Shares, except as otherwise
expressly provided herein or in the Amended and Restated Merger Agreement.

 

6.3                               Notices.  All notices, consents, waivers and
other communications under this Agreement must be in writing (including
facsimile or similar writing) and must be given:

 

If to the Company, to:

 

BioSante Pharmaceuticals, Inc.

111 Barclay Boulevard

Lincolnshire, Illinois 60069

Attention:  Stephen M. Simes

Facsimile No:  (847) 478-9152

 

with a copy (which will not constitute notice) to:

 

Oppenheimer Wolff & Donnelly LLP

222 South Ninth Street, Suite 2000

Minneapolis, MN  55402-3338

Attention:       Bruce A. Machmeier, Esq.

Amy E. Culbert, Esq.

Facsimile No.:  (612) 607-7100

 

If to a Stockholder, to Stockholder’s address set forth on Schedule A,

 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto.  Each notice, consent, waiver
or other communication under this Agreement will be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.

 

6.4                               Further Actions.  Upon the request of any
party to this Agreement, the other party will (a) furnish to the requesting
party any additional information, (b) execute and deliver, at their own expense,
any other documents and (c) take any other actions as the requesting party may
reasonably require to more effectively carry out the intent of this Agreement. 
Stockholder hereby agrees that the Company and ANI may publish and disclose in
the Form S-4 Registration Statement and Joint Proxy Statement/Prospectus
(including all documents and schedules filed with the SEC) such Stockholder’s
identity and ownership of Subject Shares and the nature of such Stockholder’s
commitments, arrangements, and understandings under this Agreement and may
further file this Agreement as an exhibit to the Form S-4 Registration Statement
or in any other filing made by the Company and/or ANI with the SEC relating to
the Amended and Restated Merger Agreement or the transactions contemplated
thereby.  Stockholder agrees to

 

8

--------------------------------------------------------------------------------


 

notify the Company promptly of any additional shares of capital stock of ANI of
which Stockholder becomes the record or beneficial owner after the date of this
Agreement.

 

6.5                               Entire Agreement and Modification.  This
Agreement, the Proxy and any other documents delivered by the parties in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to its
subject matter and constitute (along with the documents delivered pursuant to
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.  This Agreement may not
be amended, supplemented or otherwise modified except by a written document
executed by the party against whose interest the modification will operate.  The
parties will not enter into any other agreement inconsistent with the terms and
conditions of this Agreement and the Proxy, or that addresses any of the subject
matters addressed in this Agreement and the Proxy.

 

6.6                               Drafting and Representation.  The parties
agree that the terms and language of this Agreement were the result of
negotiations between the parties and, as a result, there will be no presumption
that any ambiguities in this Agreement will be resolved against any party.  Any
controversy over construction of this Agreement will be decided without regard
to events of authorship or negotiation.

 

6.7                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without affecting the validity or enforceability of the
remaining provisions hereof.  Any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision will be interpreted to be only so broad as is
enforceable.

 

6.8                               No Third-Party Rights.  Stockholder may not
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the Company, except as permitted pursuant
to Section 2.5(a).  The Company may not assign any of its rights or delegate any
of its obligations under this Agreement with respect to Stockholder without the
prior written consent of Stockholder.  This Agreement will apply to, be binding
in all respects upon, and inure to the benefit of each of the respective
successors, personal or legal representatives, heirs, distributes, devisees,
legatees, executors, administrators and permitted assigns of Stockholder and the
successors and permitted assigns of the Company.  Nothing expressed or referred
to in this Agreement will be construed to give any person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement except such
rights as may inure to a successor or permitted assignee under this Section.

 

6.9                               Enforcement of Agreement.  Stockholder
acknowledges and agrees that the Company could be damaged irreparably if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any breach of this Agreement by Stockholder could not be
adequately compensated by monetary damages.  Accordingly, Stockholder agrees
that, (a) it will waive, in any action for specific performance, the defense of

 

9

--------------------------------------------------------------------------------


 

adequacy of a remedy at law, and (b) in addition to any other right or remedy to
which the Company may be entitled, at law or in equity, the Company will be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

 

6.10                        Waiver.  The rights and remedies of the parties to
this Agreement are cumulative and not alternative.  Neither any failure nor any
delay by a party in exercising any right, power or privilege under this
Agreement, the Proxy or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.  To the maximum extent permitted by Applicable Law,
(a) no claim or right arising out of this Agreement, the Proxy or any of the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in a
written document signed by the other party, (b) no waiver that may be given by a
party will be applicable except in the specific instance for which it is given,
and (c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement, the Proxy or the documents referred to in this Agreement.

 

6.11                        Governing Law.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto will be governed by, construed under and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts or choice of law.

 

6.12                        Consent to Jurisdiction.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement, the Proxy or the transactions
contemplated hereby or thereby will be brought exclusively in the United States
District Court for the District of Delaware or, if such court does not have
jurisdiction over the subject matter of such proceeding or if such jurisdiction
is not available, in the Court of Chancery of the State of Delaware, County of
New Castle, and each of the parties hereby consents to the exclusive
jurisdiction of those courts (and of the appropriate appellate courts therefrom)
in any suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by Applicable Law, any objection which it may now or hereafter have to
the laying of the venue of any suit, action or proceeding in any of those courts
or that any suit, action or proceeding which is brought in any of those courts
has been brought in an inconvenient forum.  Process in any suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any of the named courts.  Without limiting the
foregoing, each party agrees that service of process on it by notice as provided
in Section 6.3 will be deemed effective service of process.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10

--------------------------------------------------------------------------------


 

6.13                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original, but all of
which, taken together, will constitute one and the same instrument.  This
Agreement may be executed by facsimile signature (including signatures in Adobe
PDF or similar format).

 

6.14                        Expenses.  Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby will be paid by the party incurring such
expenses.

 

6.15                        Headings; Construction.  The headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.  In this Agreement (a) words
denoting the singular include the plural and vice versa, (b) “it” or “its” or
words denoting any gender include all genders and (c) the word “including” means
“including without limitation,” whether or not expressed.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

THE COMPANY:

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

STOCKHOLDER:

MERIDIAN VENTURE PARTNERS II, L.P.

 

 

 

 

 

Name:

 

 

 

 

 

Additional Signature (if held jointly):

 

 

 

 

 

 

 

(If held jointly)

 

 

 

 

 

 

 

(Printed Full Name)

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME AND
ADDRESS OF STOCKHOLDER

 

ANI SHARES
BENEFICIALLY OWNED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE PROXY

 

From and after the date hereof and until the Expiration Date (as defined below),
the undersigned stockholder (“Stockholder”) of ANIP Acquisition Company, a
Delaware corporation (“ANI”), hereby irrevocably (to the full extent permitted
by Section 212 of the Delaware General Corporation Law) grants to, and appoints,
BioSante Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and any
designee of the Company, and each of them individually, as the sole and
exclusive attorney and proxy of the undersigned, with full power of substitution
and resubstitution, to vote the Subject Shares (as defined in the Voting
Agreement) of the Stockholder, or grant a consent or approval in respect of the
Subject Shares of the Stockholder, in a manner consistent with Section 2.2 of
the Voting Agreement (as defined below).  Upon the undersigned’s execution of
this Proxy, any and all prior proxies given by the undersigned with respect to
any Subject Shares relating to the voting rights expressly provided herein are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Subject Shares relating to such voting rights at any time
prior to the Expiration Date.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among the Company and Stockholder, and
is granted in consideration of the Company entering into the Amended and
Restated Merger Agreement (as defined in the Voting Agreement).  As used herein,
the term “Expiration Date,” and all capitalized terms used herein and not
otherwise defined, will have the meanings set forth in the Voting Agreement. 
The Stockholder agrees that this proxy will be irrevocable until the Expiration
Date and is coupled with an interest sufficient at law to support an irrevocable
proxy and given to the Company as an inducement to enter into the Amended and
Restated Merger Agreement and, to the extent permitted under applicable law,
will be valid and binding on any person to whom Stockholder may transfer any of
his, her or its Subject Shares in breach of the Voting Agreement.  The
Stockholder hereby ratifies and confirms all that such irrevocable proxy may
lawfully do or cause to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.

 

This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Stockholder.

 

14

--------------------------------------------------------------------------------


 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof will, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy.  Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

 

Dated: April 12, 2013

 

 

 

 

 

 

(Signature of Stockholder)

 

 

 

 

 

 

 

(Print Name of Stockholder)

 

 

 

 

 

Number of Subject Shares owned of record or Beneficially Owned as of the date of
this Proxy:

 

15

--------------------------------------------------------------------------------